t c memo united_states tax_court richard l clark petitioner v commissioner of internal revenue respondent docket no filed date richard l clark pro_se brenda m fitzgerald for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and additions to tax as follows additions to tax i r c sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure in the answer respondent conceded that the addition_to_tax under sec_6651 is not applicable to petitioner’ sec_2001 and sec_2002 tax years as a result respondent alleged that petitioner is liable for the additions to tax attributable to sec_6651 for the year sec_2001 and sec_2002 in the amounts of dollar_figure and dollar_figure respectively thus misstating the amounts for each year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether respondent’s determinations should be sustained on the existing record and whether petitioner is entitled to any deductions or exemptions not allowed in the statutory notices findings_of_fact petitioner resided in georgia at the time that he filed his petition during and he performed services as a truck driver for jimmy harris trucking inc in he also performed services for vandy trucking inc and peters hauling inc he received compensation_for his services petitioner maintained a savings account at farmers and merchants bank during and received interest on that account during petitioner received income from prime america shareholder services during petitioner and his wife were divorced petitioner failed to file federal_income_tax returns for and petitioner did not submit to respondent’s agents or counsel to the court during trial or during an opportunity provided after trial the amounts of or evidence of deductions and exemptions to which he claimed entitlement records may have been lost during a fire at petitioner’s father’s residence in but petitioner made no attempt to reconstruct records or obtain corroboration of his claims opinion the above findings_of_fact are very sketchy because the parties in this case failed to stipulate or otherwise to provide a satisfactory record petitioner was poorly advised apparently by a person not admitted to practice before the tax_court petitioner did not cooperate with respondent in preparing the case for trial which led to excessive reactions by respondent including excessive interrogatories and motions respondent’s interrogatories contained eight pages of definitions and instructions and were in effect directions to require petitioner to lay out his case in writing rather than simple questions such as those anticipated by rule see 92_tc_499 such interrogatories are particularly inappropriate against a pro_se petitioner and were unnecessary in this case because petitioner’s compliance with other rules and the standing_pretrial_order would have supplied the information that respondent needed moreover the interrogatories apparently motivated petitioner to give evasive answers to respondent’s poorly phrased requests for admissions and to refuse to admit to the items of income identified in the statutory notice and in the requests for admissions thus respondent’s motions to compel answers to interrogatories and to review the sufficiency of the responses to the requests for admissions were denied in an order served on the parties approximately weeks before trial they were warned nonetheless the parties are required to stipulate pursuant to rule and to do so with respect to the items of income and deductions involved in this case petitioner is advised that respondent’s determination of income once supported by third-party information will be sustained unless he raises a reasonable dispute with respect to those items of income he has not done so on the record in this case to date petitioner bears the burden_of_proof with respect to his exemptions and deductions and he should produce documents relating to those claims in accordance with the court’s order dated date with respect to petitioner’s claims that he need not answer questions about failing to file returns relying on his privilege_against self-incrimination petitioner is advised that the privilege is a shield not a sword and his refusal to answer questions and provide information will be detrimental to him in this case respondent through official transcripts and through means of securing third-party evidence presumably will establish the facts necessary to respondent’s case and petitioner must establish the facts necessary to his positions petitioner failed to comply with the court’s order to produce documents that failure became moot however because petitioner failed to present any evidence of his deductions at the time of trial or during the month after trial that he was permitted to provide further information after having received suggestions as to how his required records could be reconstructed although he relies on 39_f2d_540 2d cir he provided no basis for making an estimate of deductions to which he might be entitled which precludes our estimating such deductions see eg 121_tc_308 85_tc_731 we have no reason to believe that petitioner’s allowable deductions exceeded the standard deductions allowed in the statutory notices of deficiency petitioner testified that he was divorced in there is no information in the record as to whether his former spouse filed tax returns for the years in issue there is no evidence concerning any eligible dependents that he or his former spouse might have had there is nothing in the record to contradict the single filing_status used in the statutory notice for if petitioner was married in which is unclear from the record he was not disadvantaged by the use of single status rather than married_filing_separately on the other hand respondent neglected to secure third- party records that corroborate the income set forth in the statutory notices so far as the record reflects despite petitioner’s repeated claims of uncertainty as to the amounts received from the payors listed in the statutory notices respondent neither secured nor offered copies of the third-party records to petitioner during the stipulation process although certain witnesses were identified in respondent’s pretrial memorandum none were called respondent did not even bother to secure business records under rule sec_902 and sec_803 federal rules of evidence see eg richardson v commissioner tcmemo_2005_143 because petitioner failed to cooperate to maintain required records or to present credible_evidence he is not entitled to have the burden_of_proof shifted under sec_7491 sec_6201 however also imposes on respondent the burden of producing reasonable and probative information concerning a deficiency based on third-party information returns where the taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary see del monico v commissioner tcmemo_2004_92 in this case petitioner failed to provide information in response to unreasonable requests and belatedly claimed that documents were not within his control because they were destroyed in a fire during his testimony petitioner admitted that he received income from three trucking companies from farmers and merchants bank and from prime america shareholder services he was not asked about other income listed in the statutory notices as paid to petitioner and to felicia clark in each year from rural housing service for mortgage interest or paid to richard l clark lizzie m clark during by the social_security administration we conclude that petitioner’s testimony is sufficiently probative to sustain the portions of the deficiencies based on the income from the sources that he admitted but not sufficient with respect to items for which there is no explanation in the record respondent also has the burden of production under sec_7491 with respect to the additions to tax respondent introduced a certified transcript establishing petitioner’s failure_to_file returns for or thus respondent’s burden has been met with respect to the additions to tax under sec_6651 subject_to correct mathematical determination but respondent failed to meet that burden with respect to sec_6654 see 127_tc_200 to reflect the foregoing decision will be entered under rule
